DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to lattice reduction in OFDM receiver. The closest prior art, US 2009/0196360 Gan et al disclose lattice reduction in MIMO system. US 2007/0058757 Kusume disclose calculating error covariance matrix in a receiver. However, none of the prior art teach or suggest the receiver apparatus comprising: receiving a signal comprising information bits modulated using an orthogonal frequency division multiplexing (OFDM) modulation scheme, wherein each sub-carrier in the signal is modulated using a quadrature amplitude modulation (QAM) mapping; generating a single error covariance matrix that is an average of error covariance matrixes for the sub-carriers that are grouped according to estimated channel characteristics for the sub-carriers; and estimating the information bits based on an inverse of the single error covariance matrix of the signal, wherein the single error covariance matrix is representative of an estimation error for all sub-carriers in the signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0287078 Buchacher discloses determine statistical average of error covariance matrix and channel estimation in a receiver. US 2018/0287675 Sheikh et al disclose lattice reduction in MIMO. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
August 3, 2022
/EVA Y PUENTE/                                                                                                                                              Primary Examiner, Art Unit 2632